This was a suit of nullity of marriage, instituted in August, 1841, by Letitia M. A. Crump, acting by her committee, R. D. Lindsay, against the pretended husband, Henry Morgan, and praying that a marriage de facto, celebrated between those parties in October, 1893, may be pronounced (92)  null and void, by reason of the said Letitia being, at the time, of unsound mind, and not capable of assenting to the same.
The bill states that this person was of most respectable parentage in Guilford County, and that she was there well bred and educated, and formed a part of the best society there until her marriage in 1826 with Col. John Crump, who resided in Montgomery County, and was a gentleman of fortune and character; that as his wife this lady conducted herself with prudence and propriety and moved in the best circles until she arrived to about the age of thirty and had five children; that, at the birth of the last of these children, she was attacked with puerperal fever attended by mania; and that she was then partially restored to her reason, but subject to occasional alienations of it; that while in that unsettled state of mind, her husband died in 1836, and that by that event she became entitled to an independent property. The bill then states, that soon afterwards she became a confirmed lunatic, having no intervals perfectly lucid, and generally with but little glimmering of reason; that in July, 1838, she was duly found to be a lunatic and incapable of managing her affairs, and that she had so been continually from April, 1837; and that the Court of Montgomery then appointed her brother, William R. D. Lindsay, the guardian and committee of her person and property. The bill then states that Mr. Lindsay removed his sister among her relations in Guilford, in the hope that the persons and places that had been familiar to her, and the objects of her regard in early life, *Page 69 
might soothe, if not restore her mind; but that, after a trial of some months, it was found rather to exacerbate than to alleviate the malady; that in consequence thereof he took her again to Montgomery and placed her in the family and under the care of Mr. Littleton Harris, a respectable person, and the friend and executor of her late husband. The bill then states, that in October, 1839, Mr. Harris, expecting a large company for some days at his house upon the occasion of the marriage of one of his children, placed Mrs. Crump under the   (93) care of a family in his neighborhood, named Palmer, of good reputation, that she might be duly attended to during the festivities in his own family; that on the succeeding Sunday Mrs. Palmer, having occasion to leave home for the day, took Mrs. Crump and her servant to the house of Charles Morgan, the father of the present defendant, who resided near, and requested that she might be received and kept out of harm; and she was accordingly so received by Mrs. Morgan and the family; and that, during the day, the defendant, Henry Morgan, a young man of the age of twenty or a little more, without education, standing, property or expectancy, and with a view to gain the property belonging to the lunatic, availed himself of the opportunity of having her in his power, and with the help of the other members of the family, prevailed on her to agree to marry him; that she was then held under guard until a license could be procured, and the next day they were married by a Justice of the Peace, clandestinely, in a field, at a distance from any house, and without the knowledge of any friend or relation of hers, and in the company only of the family and relations of the defendant; that Morgan resided in the mansion house situate on Mrs. Crump's dower, which he leased from her guardian, and that he and the defendant and the whole family had actual knowledge of the state of this person, and that it was notorious that she was a lunatic and under the care of a guardian. The bill further states that she has continued a lunatic ever since; though she has borne a child since the marriage.
The answer admits previous attacks of derangement, and also that the party has labored under them since the marriage. But it alleges that, during the whole time, there have been frequent lucid intervals; and it avers that she was in a lucid state at the time of the marriage, and understood and assented to it. The defendant denies that she was put under restraint to induce her to agree to the marriage, or that he desired it for the base motive of interest; and he says he was actuated by his attachment to her for her personal attractions, amiable disposition and mental accomplishments. He admits that he                       ( 94 ) *Page 70 
did not regret the favorable opportunity of making a proposal at his father's, and that he availed himself of it. He says that she at first declined it on account of the difference in their ages, but that, upon his pressing his suit with all the ardor of a sincere attachment, she finally yielded, and without any influence from his parents or any other person. He admits that she expressed fears that she might be demanded by Mrs. Harris on behalf of her guardian, and that, when he went for the license, he gave directions that she should not be surrendered to any person while he was gone; and also that he, fearing some such interference, soon after obtaining her consent, went ten miles in the night for the license, and engaged a magistrate to come the next morning to perform the ceremony; and, the justice of the peace having delayed coming longer than he thought he ought, the party set out to get another, when they were overtaken on the road by the one previously engaged and were there married about eleven o'clock in the morning.
The plaintiff entered replication to this answer, many depositions were taken on both sides, and, the cause being set for hearing, was removed to the Supreme Court. It is unnecessary to recite the facts offered in evidence, as they are sufficiently referred to in the opinion delivered in this Court.
It is not usual for the Court to discuss evidence in detail; and, to every one conversant with the proofs in this cause, the reasons will be obvious, why we should decline it upon this occasion. It is sufficient to state its effect to be fully to sustain, and even more than sustain, the statements in the bill. Upon the question of fact there is not the slightest doubt. There is a vast mass of depositions; and all of them, including even those of the defendant, and we may almost say the answer too, taken as a whole, establish incontestably the want of capacity in this woman to ( 95 ) make any contract, or do any act requiring reason. From the birth of the last child of the first marriage, she was subject to frequent fits of lunacy. The paroxysm became more and more frequent, and more and more violent, until her reason seems almost to have become entirely extinguished, leaving, however, her bodily health good and her sensual appetites inflamed and uncontrolled.  Her moral principles and sentiments declined with the decay of her mental faculties. Once a well bred and virtuous young woman and then an exemplary matron, she soon lost, *Page 71 
after these attacks, the characteristic delicacy of her sex, and seemed literally to be possessed with a fury of animal passion.  With a view to its gratification, she constantly, forgetful or insensible of the death of her husband, invoked his return. She was considered and treated by all as an insane person, and she acted as if she were always insane. She conducted no household affairs, performed no maternal duties, professed no maternal affections. No one gives the particulars of a single rational and connected conversation sustained for a moderate length of time. The answer states that she had lucid intervals, and that in one of them she was courted and married by the defendant.  But no one else thought she was then of sound mind, though not reduced to a state in which her mind was so extinguished as to present to a stranger the idea of never having had any.  The courtship and marriage may, under the circumstances, be called acts of madness in themselves, and must satisfy any one that the defendant was fully aware of her state. Not one word appears ever to have been exchanged between these persons, until the hour of their engagement; and their ages and conditions in life were also unsuitable. The subsequent indecent hurry in having the ceremony performed and the reasons for it, as admitted in the answer are perfectly convincing of the views the defendant and his family took of her state. It is true, restraint is denied; but even in that the case is proved to be otherwise. Mrs. Palmer went for Mrs. Crump; but was refused access to her and could only see her through the window of a room in which she was shut up. That lady sent immediately to Mr. Harris to advise him of her suspicions, and he hastened to the scene of      (96) action, but did not arrive until the marriage had been just concluded. But a circumstance then occurred that leaves no doubt of her want of reason at the time. In the moment of taking a second husband, she invoked the return of the first: "I wish" — she said — "the Colonel would come." It is true this person was not always in a frenzy. But though sometimes calmer in her passions than at other times, she has never been sound in her mind since 1837, at the nearest. Her reason has never existed in its integrity, for even the shortest intervals, as far as we can discover.
Indeed the case was not much contested on the fact of insanity; but the defense was placed on certain legal positions, which will now be considered. It was contended with much zeal that the relief can not be granted, because the marriage of a lunatic is valid in law. there is no doubt that at one period such a notion of the common law was entertained. Perhaps it was an instance of the absurd rule, that a person *Page 72 
should not be allowed to stultify himself; or, perhaps, according to the conjecture expressed by Sir William Scott, in Turner v. Myers, 1 Hogg, C. L., 414, it might have been founded on some notion of marriage being a sacrament, and thence deriving a spiritual obligation, independent of the acts of the parties. But, to whatever the rule may have owed its origin, we must at this day feel astonishment that it should ever have existed, and say with the great commentator, "a strange determination! since consent is requisite to matrimony." 1 Bl.  Com., 438. This Court has recently held, Johnson v. Kincade, 37 N.C. 470, that the marriage of an idiot is void, and gave a sentence of nullity. The principle is equally applicable to the marriage of a lunatic; and we should consider that case a conclusive authority in this, had the question been then argued. Indeed, we then considered the point as one so little open at this day, that we only referred to the passage in Blackstone and the single adjudication of Sir William Scott, in support of the opinion. We have therefore ( 97 ) heard the argument of the question in the present case, and, after doing so, our reflections only confirm our first opinion. InBrowning v. Reane, 2 Phill., 69, Sir John Nichol said, "the want of reason must invalidate a contract and the most important contract of life, the very essence of which is consent." It is not material whether the want of consent arises from idiocy or lunacy, or both combined; for, if the incapacity be such, arising from either or both causes, that the party is incapable of understanding the nature of the contract itself, and incapable, from mental imbecility, to take care of his or her person and property, such a one can not dispose of his or her property by the matrimonial contract, any more than by any other contract. The case ofTurner v. Meyers was one of lunacy, brought by the husband after his recovery. Sir William Scott cited three cases: that of Morrison, before the delegates in 1745, which is quoted by Blackstone as his authority; that ofParker v. Parker, before the Consistory Court of London in 1757 and since reported in 2 Lee, 382; and Cloudesley v. Evans, in the same court in 1763, as having fully determined that marriage, like other civil contracts, is invalidated by want of consent of capable persons. He said, that in those cases all the old dicta were brought before the courts; and he took it to be as clear a principle of law at that day (1808) as any could be, and as incapable of being affected by any general dicta, which may be found in writers of earlier periods, as any fundamental maxim, on which the courts are in the habit of proceeding; and he pronounced the marriage null. A like sentence *Page 73 
was given by Sir John Nichol in Lord Portsmouth's case; the husband being of weak mind and the weakness being to such a degree that the party was pronounced not of sound mind sufficient to enter into that contract. And in the same case the opinion of the chancellor was given, as it has often been in other cases, in support of the principle, by directing the committee to prosecute proceedings for declaring the marriage void on the ground of the lunacy. In re Earl of Portsmouth, 23 August, 1824; Shelford on Lunatics, 449. In the case of Parker v.Parker the question was entertained, after the death of one    ( 98 ) of the parties, upon an application for administration. SirGeorge Lee did not hesitate to go into the inquiry of fact; clearly intending if he found the lunacy, to prononnce [pronounce] the marriage null and refuse administration to the widow. But he found capacity and pronounced for the widow's interest, but the case of Browning v. Reane, 2 Phill., 69, is a similar one, in which Sir John Nichol found the lunacy, and, after making the observations before quoted, he pronounced against the marriage and refused the administration.
But it was argued that these adjudications grew out of the Act of 15 Geo. II, c. 30. But that is impossible. The act is not alluded to in them. Moreover it has no application to the cases. It does not enact that the marriage of lunatics shall be void. It assumes that they are; and, to prevent mischief from an uncertainty as to the capacity of one, who has been of unsound mind, ascertained judicially by inquisition, it enacts that the marriage of such a person shall be void, though of sound mind at the time, unless he or she may have been so declared by the chancellor and the commission superseded.
Again, it was said that these are the adjudications of the ecclesiastical courts and are founded, not on the common law, but on the canon and civil laws, and therefore not entitled to respect here. But it is an entire mistake to say that the canon and civil laws, as administered in the Ecclesiastical Courts of England, are not parts of the common law. Judge Blackstone, following Lord Hale, classes them among the unwritten laws of England and as parts of the common law, which by custom are adopted and used in peculiar jurisdictions. 1 Bl. Com., 79; Hale's Hist. Com. Law, 27, 32. They were brought here by our ancestors as parts of the common law, and have been adopted and used here in all cases to which they were applicable, and whenever there has been a tribunal exercising a jurisdiction to call for their use. They govern testamentary causes and matrimonial causes. Probate and re-probate of wills stand upon the same grounds here as in England, unless                    ( 99 ) *Page 74 
so far as statutes may have altered it. Dickinson v. Stewart 5 N.C. 99;Ward v. Vickers, 3 N.C. 164; Redmond v. Collins, 15 N.C. 430. Divorce causes fall within the same category, upon the conferring of the jurisdiction; which must be emphatically true upon the enactment, that the Court should not only grant divorces for certain specified causes, but "for any other just cause," thus giving no guide to our discretion but the lights to be derived from our ancestors in the like cases. We remark, in conclusion, that in not one of the cases cited did the Judge profess to found his sentence of nullity on the civil or canon laws, as distinct from the common law, or that the principle was peculiar to that part of the common law, which owed its origin to those laws. On the contrary, the reasoning throughout is, that marriage is not, as was once supposed, an exception, by force of the canon law to the principle of the common law, which makes contracts invalid for the want of mental capacity. It is the common law itself, which authorizes and requires the modern decisions of the Courts, in opposition to some of the dicta of elder text writers. In that light is the subject viewed by Chancellor Kent in the case ofWrightman v. Wrightman, decided in 1810, 4 Johns., ch. ca., 343. So we also consider it in Johnson v. Kincade; and we have no doubt that, by the common law of England as held in that country for a century, as we know, and probably much longer, and not denied by any adjudication by any court, as far as can be traced for four or five centuries, a marriage of a lunatic is void, and must be so pronounced by every court to which, and in every form in which, the subject can be presented. And, besides, a statute gives the general jurisdiction here, and, acting under it, we can not hesitate to say that it is against reason that no one without reason should be held to have made a binding contract.
But it was further said at the bar, that there was evidence, from which lucid intervals, for at least short periods since the marriage, might be inferred, and that amounts to confirmation.  A writer upon the law of marriage lays it down, that when a marriage is void ipso facto, (100) acquiescence, long cohabitation and issue, or the desire of the parties to adhere, can not amend the original defect. Paynter on Marriage and Divorce, 157. In a case of alleged insanity at the time of the marriage, subsequent acquiescence, during long or frequent periods of undoubtedly restored reason, would be cogent proof of competent understanding at the time of the marriage; but, assuming lunacy then to have existed, the rule of the author quoted seems to be sustained by the consideration, that marriage *Page 75 
is a peculiar contract, to be celebrated with prescribed ceremonies, and, therefore, subsequent acts, not amounting in themselves to a marriage, will not make that good which was bad in the beginning. But we do not propose to lay down such a rule in this case; for we are clearly of opinion that at no time since this marriage has this person been so in possession of her faculties as to be capable of judging of her rights or interests, or of making or confirming a contract.
The Court was next asked to refuse to annul the marriage as a matter of discretion, as being best for all parties, under existing circumstances. If the Court could treat it as a case of discretion, the present is, certainly, not one for the exercise of the discretion by leaving this person and her property in the power of the defendant, whose motives and conduct from the beginning to the end have been most flagitious. But we have no such discretion as will enable us, on the hearing of the cause, to refuse the decree, if the party can legally demand it. The committee usually apply to the chancellor for directions upon this, as upon other subjects involving the expenditure of the lunatic's estate, and after an inquiry whether it is proper any steps should be taken to avoid the marriage of one found to be a lunatic, it is ordered accordingly. Before the master or before the Chancellor, objection will be heard on this proceeding from any person in interest; and one may be heard on a motion to discharge the order or supersede the commission. The question would thus be made distinctly and decided on the proper evidence and facts. But when the cause has been regularly instituted, the Court can not refuse to entertain it.                        (101)
On the hearing the decree must be granted, if the pleadings and proof authorize it; and the Court can not allow, in this stage of the case, the merits to be embarrassed by having other questions complicated with them.Parnell v. Parnell, 2 Phill., 158.
Lastly, objection was taken to the form in which this suit is brought, being in the name of the supposed lunatic by her committee; whereas, it is said it should be in the name of the committee alone. The authority for the position is a passage in a treatise on the law of non compotes by Mr. Stock, p. 20; for which is cited Lord Portsmouth's case, 1 Hay. Ecc., 356. We do not doubt that a suit for nullity may in England be brought by the committee in his own name alone; for, in the ecclesiastical courts any party in interest, though a third person, as a committee of a lunatic, or one claiming an estate in remainder after failure of issue, may institute such a suit or may intervene in it, as Mr. Chitty states, 2 Genl. Prac., 460. *Page 76 
It may be noticed in passing that he adds, that in general there should, for greater security, whilst the parties and witnesses are living, be a sentence in the ecclesiastical courts, though the marriage be absolutely void, as in the case of lunacy. But to the point under consideration: It appears that, from the nature of the jurisdiction of the ecclesiastical courts, which is in rem or on the status of the person, the committee alone may institute proceedings to annul the marriage of the lunatic. That, we think, is all that is meant, when it is said the committee is a proper party; for it is certain he also often joins the lunatic with himself. That was done in the very case cited by Mr. Stock, as is seen in a report of it in an earlier stage. Lord Portsmouth's case, 3 Ald., 63. It there appears to be "a cause of nullity of marriage promoted and brought by John Charles, Earl of Portsmouth, acting by Mr. Fellows, his committee." But, if it were otherwise in the ecclesiastical courts, it would yet be a proper mode of proceeding in a court of equity here; which may well follow either its own course or that of the ecclesiastical courts (102) in this respect. The usual course in a court of equity, after an inquisition and appointment of a committee is by bill by the committee, joining the lunatic; and, although the object of the suit was to avoid the lunatic's own act, it was held that the joinder was no cause of demurrer, even though then the maxim was that no person could stultify himself; for the joinder was considered a mere formality. Ridler v. Ridler, 1 Eq. Cas. Abr., 279; Brown v. Clark, 3 Wood. Lec., 378, note, Stock on Non Compotes, 34. In this State we have said it was good either way. Shaw v.Burney, 36 N.C. 148. In Johnson v. Kincade, 37 N.C. 470, the bill was in the form of the present, and we decreed on it. Indeed, we most approve of it, because upon suspending the commission, pendente lite, for the restoration of the party's reason, the case would be proceeded in without the necessity of a supplemental bill by the lunatic to procure the benefit of the proceedings as far as they had gone.
The Court, therefore, pronounces the marriage null; and, after what has been said, of course, with costs against the defendant.
DECREE (a). Letitia M. A. Crump, acting by her committee William R. D. Lindsay, against Henry Morgan.
NOTE (a). — The reporter has inserted this decree at length, as such cases are novel in this State, and the form of the decree was settled by the Court itself.
2 March, 1844. This cause coming on to be heard upon the bill, answer, exhibits and proofs, and being debated by *Page 77 
counsel on each side, and the whole matter being considered by the Court: It is thereupon declared by the Court, that in October, in 1839, in the county of Montgomery, the ceremony of a marriage between the plaintiff Letitia M. A. Crump and the defendant Henry Morgan, was had and solemnized by and before a justice of the peace for the said county; and that the said plaintiff had been, in July, 1838, duly found to be a lunatic and incapable of managing her affairs, and so to have been continually from April, 1837, and had been duly committed as a lunatic, to the care and guardianship of her brother, the said William R. D. Lindsay, as her committee; and also, that at the time of the fact of the said        (103) marriage thus had and performed, the said plaintiff Letitia M. A. was still under the care and custody of her said committee as a lunatic, and was, in fact, then and there a lunatic and person of unsound mind and incapable from mental imbecility of understanding and consenting to any contract, and especially a contract of so high a nature as that of the said marriage; and that the said Henry well knew of such unsoundness of mind of the said plaintiff, and by fraud and imposition, without the knowledge of the said committee or any friend of the said plaintiff, clandestinely, and for the mere purpose of wicked gain, did procure the said marriage, in fact, to be had and celebrated; and the Court doth further declare that the said plaintiff, hath, ever since the said marriage, in fact, continued to be, and is now, lunatic and of unsound mind, and incapable of consenting to the said marriage, and thereby confirming the same, even if such subsequent consent could, in law, confirm and make valid the said marriage. Therefore, the Court doth pronounce and declare the said pretended marriage de facto, contracted and celebrated between the said Letitia M. A. Crump and Henry Morgan, to have been and to be utterly null and of no effect; and that the said Letitia was and is, and of right ought to be, free and at liberty from any bond of said pretended marriage de facto; and doth pronounce that she ought to be divorced, and doth decree that she, the said Letitia M. A. Crump, be freed and divorced from the said Henry.
And the Court further decrees that the said defendant pay all the costs of this suit, to be taxed by the proper officers.
Cited: Koonce v. Wallace, 52 N.C. 198; Williamson v. Williams,56 N.C. 448; Smith v. Morehead, 59 N.C. 363; Cooke v. Cooke,61 N.C. 588; Webber v. Webber, 79 N.C. 576; Reeves v. Reeves,82 N.C. 350; Baity v. Cranfil, 91 N.C. 298; Setzer v. Setzer,97 N.C. 254; Moody v. Johnson, 112 N.C. 801; Sims v. Sims,121 N.C. 299, 300. *Page 78 
(104)